Citation Nr: 0719869	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, claimed as secondary to Peyronie's disease.

2.  Entitlement to an initial disability rating in excess of 
30 percent for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 24, 1957 to 
October 23, 1957 and from January 26, 1968 to December 20, 
1968.  The veteran also had U.S. Army National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003, April 2004, and March 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which denied service connection for urinary incontinence and 
an adjustment disorder with depressed mood.  

Subsequently, in April 2004, the RO granted service 
connection for an adjustment disorder with depressed mood and 
assigned an initial 30 percent disability rating.  The grant 
of service connection for an adjustment disorder, with 
depressed mood, represents a complete grant of that benefit 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  However, the issue of the 
assignment of an increased initial rating for adjustment 
disorder, with depressed mood, remains on appeal before the 
Board, inasmuch as the veteran file a notice of disagreement 
regarding the initial rating assigned.

In May 2006, the veteran and his spouse testified at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is associated 
with the claims file.




FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's urinary incontinence is related to service or to 
his service-connected Peyronie's disease.

2.  The veteran's service-connected adjustment disorder, with 
depressed mood, is currently manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: fragmented sleep, 
self blame over sexual difficulty, panic attacks more than 
once a week; delayed recall with concentration and memory; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective relationships and a 
current Global Assessment of Functioning (GAF) score of 51.

3.  There is no medical evidence of occupational and social 
impairment , with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Urinary incontinence is not due to service-connected 
Peyronie's disease or incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).  

2.  The criteria for a 50 percent disability rating for an 
adjustment disorder, with depressed mood, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, Diagnostic 
Code 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in August 2004 and 
April 2005, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish his service 
connection and increased ratings claims, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims, and asked him to provide any information 
in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if service connection was granted on 
appeal.  Since service connection for urinary incontinence is 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

Since the veteran's increased rating claim for an adjustment 
disorder with depressed mood is being granted, the RO will 
assign an effective date at the time the Board's decision is 
implemented.  Significantly, the veteran retains the right to 
appeal any effective dates assigned by the RO.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA and private treatment 
records, VA examination report, and lay statements -- is 
adequate for determining whether the criteria for service 
connection for urinary incontinence, claimed as secondary to 
Peyronie's disease, and increased ratings for an adjustment 
disorder with depressed mood, have been met.  In December 
2003, the veteran underwent a VA mental examination and, in 
February 2005, the veteran was afforded a VA genitourinary 
examination.  Further, the veteran submitted a VA From 21-
4138, dated in April 2006, stating that he had no other 
evidence concerning his claims.  Accordingly, the Board finds 
that the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A. 

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).





Analysis

Service Connection Claim

The veteran contends that his urinary incontinence is due to 
his service-connected Peyronie's disease, thereby, 
secondarily linked to his military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In support of his claim, the veteran testified at a video 
conference hearing that his Peyronie's disease caused his 
current urinary problems.  Also, he has experienced urinary 
incontinence since 1972.  Contrary to his testimony, service 
medical records show that the veteran had no complaints of or 
treatments for urinary incontinence.  He did not report any 
symptoms of urinary incontinence during his separation 
examination dated in November 1974.  Upon discharge, the 
veteran was found to be clinically normal.  Moreover, 
subsequent periodic examinations during his U.S. Army 
National Guard service show no complaints or treatment for 
urinary incontinence.

Post-service medical evidence includes private and VA 
treatment records, lay statements, and a VA genitourinary 
examination.  

The claims file contains the veteran's earliest treatment 
records from the Jacksonville Clinic between November 1991 
and September 1997.  These records contain no complaints of 
or treatment for the veteran's urinary incontinence.  
Similarly, a VA treatment report from the John L. McClellan 
Memorial Veterans Hospital, dated in August 2000, reveals 
that the veteran was scheduled to undergo a prostatectomy in 
the same month, but made no note of any urinary incontinence.  
In July 2003, an operative report from the University 
Hospital of Arkansas shows the veteran's earliest diagnosis 
of urinary incontinence.  It was noted that the veteran 
underwent a radical prostatectomy in August 2000 and 
experienced urinary incontinence since then.  

Subsequent VA treatment records from the Arkansas VA Medical 
Center, between November 2003 and April 2006, show continued 
diagnosis of urinary incontinence.  However, these records do 
not contain nexus statements linking the veteran's condition 
to service or his service-connected Peyronie's disease.  In a 
June 2005 letter, a private physician, J. Delk, M.D., stated 
that the veteran was being treated for urinary incontinence 
secondary to a radical prostatectomy done in August 2000.  

In February 2005, the veteran underwent a VA genitourinary 
examination.  The examiner reviewed the veteran's medical 
history and claims file and observed that the veteran had 
begun to suffer from incontinence after his prostatectomy in 
August 2001.  Further, the examiner stated that urinary 
incontinence was a well-known side effect of surgery.  After 
carefully reviewing the veteran's claims file, the Board 
finds that there is no objective medical evidence linking his 
urinary incontinence to service or his service-connected 
Peyronie's disease.  

The Board acknowledges that the appellant submitted a copy of 
an Internet printout on erectile dysfunction, prostate 
cancer, and Peyronie's disease.  The Board does not assign 
this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
evidence fails to show that the veteran's urinary 
incontinence may be related to his Peyronie's disease.

Further, the Board finds that available medical records do 
not indicate the required showing of continuity of symptoms 
since diagnosis and treatment for the veteran's urinary 
incontinence was only noted since his prostatectomy in August 
2001, approximately 33 years after the veteran's discharge 
from the military.  See 38 C.F.R. §§ 3.307, 3.309.  In the 
absence of competent medical evidence linking his urinary 
incontinence to service or his service-connected Peyronie's 
disease, the veteran's claim must be denied. 

Finally, the appellant, his spouse, and his representative 
may believe that there was a causal relationship between the 
veteran's service and his urinary incontinence.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for urinary incontinence, claimed as 
secondary to Peyronie's disease, and, it follows that, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Increased Rating Claim 

The veteran contends that the initial disability rating 
assigned for his adjustment disorder with depressed mood 
should be increased to reflect more accurately the severity 
of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  

The present appeal arises from an initial rating decision, 
which established service connection and assigned an initial 
30 percent disability rating; it follows that it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Service connection was granted for adjustment disorder with 
depressed mood in an April 2004 rating decision.  A 30 
percent disability evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.  A 30 percent evaluation is 
assigned if there is occupational and social impairment with 
occasional degrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2006).

VA treatment records show continued treatment for the 
veteran's adjustment disorder with depressed mood between 
December 2003 and April 2006.  The medical evidence and the 
veteran's testimony at the May 2006 video conference hearing 
demonstrate that the veteran's psychiatric disability is 
manifested primarily by symptoms of depression, sleep 
difficulties, irritability, anxiety, isolation, and delayed 
recollection.  The veteran is retired and has had 
relationship difficulties with his spouse.  

In VA examination reports, the veteran has been assigned GAF 
scores ranging from 40 to 51.  The Court has held that GAF 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score of 41 
to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In December 2003, the veteran underwent a VA mental 
examination, where he reported depression, poor sleep, 
frustration with his sexual dysfunction, and difficulty with 
social relationships.  The veteran denied any suicidal intent 
or homicidal ideation.  He also denied any hallucinations.  
Upon examination, the veteran was anxious, dysphoric, and 
tearful.  Speech and affect was within normal limits.  The 
veteran's thought process and associations were logical with 
no gross impairment.  The VA examiner found that the veteran 
was fully oriented with no significant memory loss and 
assigned the veteran a GAF score of 50.  

Subsequent VA treatment records show that in August 2004, the 
veteran reported fragmented sleep, self blame over sexual 
difficulty, panic attacks more than once a week; delayed 
recall with concentration and memory; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective relationships.  The VA physician 
assigned a GAF score of 43.  An improvement to the veteran's 
depressive symptoms was seen in March 2005 and a GAF score of 
51 was assigned.  In May 2005, the veteran experienced 
difficulties with his mood and anxiety due to a decrease in 
libido.  A VA physician assigned a GAF score of 40 and 
prescribed a change in medication.  The veteran's latest VA 
treatment records show that he is more stable with a GAF 
score of 51.

Although the veteran testified at the video conference 
hearing that he often thought of suicide, medical evidence 
does not support suicidal intent.  Accordingly, the veteran's 
adjustment disorder with depressed mood is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: fragmented sleep, 
self blame over sexual difficulty, panic attacks more than 
once a week; delayed recall with concentration and memory; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective relationships.  Given 
the above analysis and evidence, the Board concludes that the 
veteran's adjustment disorder with depressed mood more 
closely approximates a 50 percent disability rating.  
38 C.F.R. § 4.7.  

The Board finds that there is no persuasive medical evidence 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Thus, under the current 
rating criteria, a 70 percent rating is not warranted for the 
veteran's adjustment disorder with depressed mood.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
adjustment disorder with depressed mood might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's adjustment disorder with depressed mood has 
been persistently more severe than the extent of disability 
contemplated at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's adjustment disorder with 
depressed mood has resulted in frequent hospitalizations.  
The Board observes that the veteran is currently retired from 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's adjustment disorder with 
depressed mood warrants a 50 percent disability rating under 
Diagnostic Code 9440 and no more.  




ORDER

Service connection for urinary incontinence, claimed as 
secondary to Peyronie's disease, is denied.

A disability rating of 50 percent for adjustment disorder, 
with depressed mood, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


